Citation Nr: 1017073	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The validity of the debt created by the removal of the 
Veteran's spouse from his compensation award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2008, 
a statement of the case was issued in February 2009, and a 
substantive appeal was received in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's May 2009 substantive appeal submission 
indicated that the Veteran desired to testify at a hearing 
before the Board.  The Veteran was scheduled for a hearing in 
March 2010 at the RO in Milwaukee, Wisconsin; he did not 
report for this hearing.  However, the Veteran submitted a 
letter in March 2010 explaining that he had relocated from 
his Wisconsin home and desired to have a new hearing 
scheduled nearer to his new residence.  The Veteran also 
expressed that he made the same request in advance of the 
scheduled hearing through a telephone call to the RO.

The Board found that good cause was shown, and in April 2010 
the Board granted the Veteran's motion to reschedule the 
hearing.  The case must therefore be returned to the RO to 
make arrangements for the requested hearing (and transferring 
the case to a new RO, as appropriate).  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.703 (2009).

Accordingly, the case is REMANDED for the following action:

After action in accordance with the 
Veteran's request to transfer his case to 
an RO nearer to his new residence, the 
appropriate RO should schedule the Veteran 
for a Travel Board hearing  (or a 
videoconference hearing if the Veteran so 
elects) in connection with his appeal.  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for a scheduled 
hearing, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


